                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL WILLIAMS,                                :
     Petitioner                                  :
                                                 :             CIVIL ACTION
       v.                                        :             NO. 15-6505
                                                 :
COMMONWEALTH OF                                  :
PENNSYLVANIA, et al.,                            :
     Respondents.                                :



                                              ORDER

       AND NOW, this 24th day of May, 2019, upon consideration of the Petition for Writ of

Habeas Corpus (ECF No. 1), the Commonwealth's Response thereto (ECF No. 6), the Report and

Recommendation of United States Magistrate Judge Carol Sandra Moore Wells (ECF No. 27),

Petitioner’s Objections thereto (ECF No. 28), the Commonwealth’s Response to Petitioner’s

Objections (ECF No. 31), and Petitioner’s Motion for Appointment of Counsel (ECF No. 25), it

is hereby ORDERED that:

         1. Petitioner’s Objections are OVERRULED; 1


1
 After having been convicted for operating a methamphetamine lab, Pet. 1 (ECF numbering
used with respect to the Petition), Petitioner Michael Williams, an inmate at the State
Correctional Institution (“SCI”) in Frackville, PA, filed a pro se habeas petition under 28 U.S.C.
§ 2254. Petitioner seeks to have the charges against him dropped, his sentence vacated, and the
assistant district attorney on his case prosecuted for falsification of evidence. Pet. 15.

Upon referral from this Court, the Honorable Carol Sandra Moore Wells, United States
Magistrate Judge, prepared a Report and Recommendation, recommending denial of Petitioner’s
request for habeas relief. (ECF No. 27.) Petitioner filed objections to Judge Wells’
recommendation. (ECF No. 28.) Respondents answered Petitioner’s objections. (ECF No. 31.)

When objections are filed to the R&R of a Magistrate Judge, the district court must conduct a de
novo review of those portions of the R&R to which objections are made. 28 U.S.C. §636(b)(1).
If there are no objections to the R&R, or when reviewing those portions of the R&R to which no
objections are directed, the court, as a matter of good practice, should “satisfy itself that there is
no clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.
                                                1 of 3
        2. The Report and Recommendation is APPROVED AND ADOPTED;

        3. The Petition for a Writ of Habeas Corpus is DISMISSED and DENIED, without an

            evidentiary hearing;




72(b), advisory committee notes; see also Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa.
1998) (“In the absence of a timely objection . . . this Court will review [the Magistrate’s] Report
and Recommendation for ‘clear error.’”) (citations omitted). “Objections which merely rehash
an argument presented to and considered by a magistrate judge are not entitled to de novo
review.” Gray v. Delbiaso, CIVIL ACTION NO. 14-4902, 2017 U.S. Dist. LEXIS 101835, at
*11 (E.D. Pa. Jun. 30, 2017). “Where objections do not respond to the Magistrate’s
recommendation, but rather restate conclusory statements from the original petition, the
objections should be overruled.” Prout v. Giroux, CIVIL ACTION NO. 14-3816, 2016 U.S.
Dist. LEXIS 57085, at *30 (E.D. Pa. Apr. 29, 2016). “[F]ederal district courts are not required to
engage in de novo review of objections to a Magistrate’s R&R that lack specificity.” Guzman v.
Rozum, CIVIL ACTION NO. 13-7083, 2017 U.S. Dist. LEXIS 55661, at *22 (E.D. Pa. Apr. 12,
2017). Courts should give liberal construction to pro se habeas petitions. Rainey v. Varner, 603
F.3d 189, 198 (3d Cir. 2010).

Petitioner raises five topics in his Objections. He argues the results of his trial are based on
perjury. Obj. 1-3, 6 (Petitioner’s numbering used with respect to the Objections). He argues he
was the victim of prosecutorial misconduct. Obj. 3. He argues his conviction is based on an
unconstitutional search and seizure and his trial counsel was ineffective. Obj. 3-5. Finally, he
attacks the reliability of the evidence used to convict him. Obj. 7-9. However, Petitioner’s
objections are generally not responsive to Judge Wells’ Report and Recommendation. They do
not discuss the reasoning or the law employed by Judge Wells. Rather, they rehash arguments
Petitioner presented in his habeas petition. Compare Pet. 5 with Obj. 3-5 (both arguing
ineffective assistance of counsel), Pet. 5 with Obj. 2-4 (both arguing the prosecution suborned
perjury), Pet. 7, 11 with Obj. 7-9 (both arguing forensic scientist testimony and laboratory test
results were not reliable evidence), Pet. 5, 9, 11 with Obj. 3-5 (both arguing illegal search and
seizure due to lack of valid warrant). See also Obj. 1 (discussing errors in the trial process, not
errors in the Report and Recommendation). Because Petitioner’s objections rehash arguments
from his habeas Petition, they are overruled. Gray, 2017 U.S. Dist. LEXIS at *11; Prout, 2016
U.S. Dist. LEXIS at *30. Furthermore, even under a liberal reading, Petitioner’s objections lack
specificity, point to no supporting evidence, and are conclusory. They are overruled for those
reasons as well. Guzman, 2017 U.S. Dist. LEXIS at *22; Prout, 2016 U.S. Dist. LEXIS at *30.

Having overruled Petitioner’s Objections, this Court does not conduct a de novo review but
rather reviews Judge Wells’ Report and Recommendation for clear error. Finding none, this
Court approves and adopts same.

                                               2 of 3
4. Petitioner has neither shown denial of a federal constitutional right, nor established

   that reasonable jurists would disagree with this court's procedural disposition of his

   claims. Consequently, a certificate of appealability is DENIED; and,

5. Petitioner’s Motion for Appointment of Counsel is DENIED.

IT IS SO ORDERED.




                                                    BY THE COURT:



                                                    /s/ C. Darnell Jones, II
                                                    C. Darnell Jones, II J.




                                      3 of 3
